DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
a) In claim 8 line 1, delete” An isolator as claimed in claim 2”,

Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-4 and 6-13 are:
Regarding claims 1-4, 6, 7, 10, 11 and 12, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical isolator comprising: a third sealing member provided between the radially outer portion of the component and the first and second fluid-carrying members.
Regarding claims 8 and 9, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical isolator wherein the 
Regarding claim 13, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method of forming one or more electrical isolators, comprising prior to winding the fibre and resin matrix, providing a third sealing member between the first and second fluid carrying members and adjacent the component; applying a compressive force to the third sealing member; and after curing the fibre and resin mixture, removing the compressive force from the third sealing member.
These limitations are found in claims 1-4 and 6-13, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

August 30, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848